DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 5, 13, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Ayres et al. (US 2019/0101760 A1; Ayres).
As of claim 1, Ayres teaches a waveguide [fig 3A] comprising: an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form projector 320) [fig 3A] [0073] incident from the incident surface (shown with fig 3A below) while totally reflecting the video image light (within 307) [fig 3A], and are substantially parallel to each other [fig 3A]; and a plurality N of partial reflection surfaces (grating structures within grating medium 310) [fig 3A] (skew mirror 305 may contain one or more grating structures within the grating medium 310. A grating structure is an optical device that may reflect, diffract, and/or split incident light into beams or waves that may then continue propagating in different directions) [0065] that reflect a part of the video image light (form projector 320) [fig 3A] propagating by being totally reflected by the first and second internal reflection surfaces (shown with fig 3A below), output the part of the video image light 325, 327 [fig 3A] as output light from the first internal reflection surface to the outside of the waveguide [fig 3A], and transmit the part of the video image light being incident (as shown with up and down arrows in fig 3A), and are disposed in substantially parallel to each other inside the waveguide (as shown with green lines with fig 3A below). 


    PNG
    media_image1.png
    693
    878
    media_image1.png
    Greyscale

Ayres does not teach intensity Ik of output light reflected by a k-th (k is an integer of equal to or greater than 1 and equal to or less than (N-1)) partial reflection surface is equal to or greater than intensity I(k+1) of output light reflected by a (k+1)-th partial reflection surface disposed adjacent to the k-th partial reflection surface in a direction away from the incident surface. However, it would have been to have intensity Ik of output light reflected by a k-th (k is an integer of equal to or greater than 1 and equal to or less than (N-1)) partial reflection surface is equal to or greater than intensity I(k+1) of output light reflected by a (k+1)-th partial reflection surface disposed adjacent to the k-th partial reflection surface in a direction away from the incident surface (as design a choice; Rearrangement of Parts; MPEP 2144.04 VI C) in order to improve photometric efficiency (e.g., image brightness) by directing a higher percentage of photons to the exit pupil (Ayres; [0050]).

As of claim 13, Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form projector 320) [fig 3A] [0073] incident from the incident surface (shown with fig 3A below) while totally reflecting the video image light (within 307) [fig 3A], and are substantially parallel to each other [fig 3A]; and a plurality N of partial reflection surfaces (grating structures within grating medium 310) [fig 3A] (skew mirror 305 may contain one or more grating structures within the grating medium 310. A grating structure is an optical device that may reflect, diffract, and/or split incident light into beams or waves that may then continue propagating in different directions) [0065] that reflect a part of the video image light (form projector 320) [fig 3A] propagating by being totally reflected by the first and second internal reflection surfaces (shown with fig 3A below), output the part of the video image light 325, 327 [fig 3A] as output light from the first internal reflection surface to the outside of the waveguide [fig 3A], and transmit the part of the video image light being incident (as shown with up and down arrows in fig 3A), and are disposed in substantially parallel to each other inside the waveguide (as shown with green lines with fig 3A below).



    PNG
    media_image1.png
    693
    878
    media_image1.png
    Greyscale

Ayres does not teach intensity Ik of output light reflected by a k-th (k is an integer of equal to or greater than 1 and equal to or less than (N-1)) partial reflection surface is equal to or greater than intensity I(k+1) of output light reflected by a (k+1)-th partial reflection surface disposed adjacent to the k-th partial reflection surface in a direction away from the incident surface. However, it would have been to have intensity Ik of output light reflected by a k-th (k is an integer of equal to or greater than 1 and equal to or less than (N-1)) partial reflection surface is equal to or greater than intensity I(k+1) of output light reflected by a (k+1)-th partial reflection surface disposed adjacent to the k-th partial reflection surface in a direction away from the incident surface (as design a Rearrangement of Parts; MPEP 2144.04 VI C) in order to improve photometric efficiency (e.g., image brightness) by directing a higher percentage of photons to the exit pupil (Ayres; [0050]). 
As of claim 15, Ayres teaches the coupling prism 340 [fig 3A] has a refractive index of a medium substantially identical to a refractive index of a medium of the waveguide (the refractive index of the input coupler 340 may be index matched with a substrate 307 to which the input coupler 340 is coupled) [0073]. 
Claim 16 is rejected under 35 U.S.C. 103 as being un-patentable over Ayres et al. (US 2019/0101760 A1; Ayres) in view of Travis et al. (US 2013/0201094 A1; Travis).
Ayres teaches the invention as cited above except for the video image generation unit includes a projection lens that projects the video image light, and an exit pupil of the projection lens is present on the waveguide side with respect to a final surface of the projection lens.
Travis teaches 104 [fig 1] the video image generation unit 104 [fig 1] includes a projection lens (shown below with fig 1) that projects the video image light [fig 1], and an exit pupil of the projection lens (shown below with fig 1) is present on the waveguide side 102 [fig 1] with respect to a final surface of the projection lens (shown below with fig 1).

    PNG
    media_image2.png
    654
    909
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the video image generation unit includes a projection lens that projects the video image light, and an exit pupil of the projection lens is present on the waveguide side with respect to a final surface of the projection lens as taught by Travis to the video image display device as disclosed by Ayres in order to project a virtual image with a narrow field-of-view (Travis; [0001]).
Allowable Subject Matter
Claims 2-4, 6-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which 
As of claim 3, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form projector 320) [fig 3A] [0073] incident from the incident surface (shown with fig 3A below) while totally reflecting the video image light (within 307) [fig 3A], and are substantially parallel to each other [fig 3A]; and a plurality N of partial reflection surfaces (grating structures within grating medium 310) [fig 3A]. Ayres does not anticipate or 
Claim 4 is allowed as being dependent on claim 3.
As of claim 6, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form projector 320) [fig 3A] [0073] incident from the incident surface (shown with fig 3A below) while totally reflecting the video image light (within 307) [fig 3A], and are substantially parallel to each other [fig 3A]; and a plurality N of partial reflection surfaces (grating structures within grating medium 310) [fig 3A]. Ayres does not anticipate or render obvious, alone or in combination, an interval T between the first internal reflection surface and the second internal reflection surface, an angle .theta. formed between the partial reflection surface and the first or second internal reflection surface, and a lattice spacing SD of the plurality of partial reflection surfaces satisfy the following formula: SD.ltoreq.T.times.cos .theta.. 
Claim 7 is allowed as being dependent on claim 6.
As of claim 8, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a 
As of claim 9, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form 
As of claim 10, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form projector 320) [fig 3A] [0073] incident from the incident surface (shown with fig 3A below) while totally reflecting the video image light (within 307) [fig 3A], and are substantially parallel to each other [fig 3A]; and a plurality N of partial reflection surfaces (grating structures within grating medium 310) [fig 3A]. Ayres does not anticipate or render obvious, alone or in combination, where of surfaces forming an outer shape of the waveguide, a terminal surface present on a side opposite to the incident surface across the plurality of partial reflection surfaces is substantially parallel to the incident surface. 

Claim 12 is allowed as being dependent on claim 11.
As of claim 14, the closest prior art Ayres et al. (US 2019/0101760 A1; Ayres) teaches an Ayres teaches a video image display device [fig 3A] comprising: a video image generation unit (projector 320) [fig 3A] [0073] that generates video image light; a coupling prism 340 [fig 3A] [0073]; and a waveguide 310 [fig 3A], wherein the waveguide 310 [fig 3A] includes an incident surface (shown with fig 3A below) on which video image light is incident (form projector 320) [fig 3A] [0073]; first and second internal reflection surfaces (shown with fig 3A below) that propagate the video image light (form 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Shih et al. (US 20180203237 A1) teaches a head mounting device including a display device, a first waveguide element and a second waveguide element is provided. An image beam is projected to a projection target. The first waveguide element includes a plurality of first light splitting elements. The image beam coming from the display device is incident to the first waveguide element through a first light incident surface. The image beam is convergent to a first stop in the first waveguide element. The image beam leaves the first waveguide element through the first light exiting surface. The first stop is located in the first waveguide element. The second waveguide element includes a plurality of second light splitting elements. The image 
- Prior Art Cheng et al. (US 10330938 B2) teaches a light-weight and ultrathin waveguide optical element having a large field of view includes two or more layers of waveguide plates provided to be overlapped with each other. Within each layer of the waveguide plate are included multiple reflective surfaces with different reflectivity, such that light transmitted through the waveguide plate has a substantially uniform distribution of intensity in a predetermined area when exiting from the waveguide plate. The waveguide optical element is ultrathin such that it can be directly mounted into a spectacle frame. Use of the waveguide optical element with a projection optical assembly can improve user experience as well as display effect with good contrast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882